[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION FOR CONTEMPT (#126.00)
The court has already made orders concerning this case but the decision was reserved on the issue of interest. The court finds CT Page 6220-ggg that the provision for interest reads as follows: "Said payment shall be without interest provided it is made within the time set forth herein".
The payment due June 24, 1991 was not made. It was in the sum of $550,000.00.
The language concerning interest provides: "In addition to the wife's rights of contempt, in the event said funds are not paid on a timely basis, interest of eighteen (18%) percent shall be charged after June 24, 1991."
Although it is unclear as to what eighteen percent means, Page 6, Article A2 spells out "eighteen percent per annum."  The court can logically conclude that the eighteen percent is per annum.
The dispute after hearing the evidence is whether or not the amount should be awarded at compound interest on a monthly, yearly or quarterly basis. The court finds that the agreement is silent and finds that it is appropriate to award interest at simple interest not compound interest and, accordingly, that is the order CT Page 6220-hhh of the court. See, Loomis  Loomis Inc., v. Stecker et al, 6 Conn. App. 88,94 (1986). The parties are to work together to determine the amount that is due as simple interest. If they are unable to resolve it, it is referred to Family Relations for mediation. If they are further unable to resolve it, they may submit affidavits to the court as to what their computations are and the court will review the affidavits and choose the one that it deems appropriate.
KARAZIN, J.